Ed. F. McFaddin, Associate Justice, dissenting. I dissent. The majority is holding that a Justice of the Peace can deliberately defy the order of a Chancery Court and still remain unpunished for such contempt. No amount of judicial reasoning can convince me that such a holding is right: it is contrary to all of my concepts of the Judiciary. Let us review the situation. Here is the order of events: I. A petition was filed in the Cliancery Court stating that a case was pending in the Justice of the Peace Court asking a declaratory judgment, and asking that the case in the Justice of the Peace Court be not tried until the decision of the Chancery Court on the petition. The defendants in the case were — and I list them just as they appeared in the petition filed in the Chancery Court: City of Cabot; A. B. Bobinson, Individually and as Justice of the Peace of York Township; W. W. Bodie, Individually and as Becorder of the City of Cabot; Chas. Templeton, Fred Wood, W. B. Utley, Willie Bay, C. J. Bice, John Womack, Claude Goforth, and Bennie Jenkins, as individuals and as aldermen of the City of Cabot. (Italics supplied.) II. The Chancery Court issued a temporary injunction, which ordered each and all of the defendants to suspend any further action in the pending case in the Justice of the Peace Court until the matter could be further heard by the Chancery Court. Here is the way the temporary restraining order read: “IT IS THEBEFOBE, considered, ordered and decreed that the City of Cabot, W. W. Bodie, as Becorder of the City of Cabot, Chas. Templeton, Fred Wood, W. B. Utley, Willie Bay, C. J. Bice, John Womack, Claude Go-forth, Bennie Jenkins, individually and as’aldermen of the City of Cabot, and A. B. Bobinson, as an individu,al and as Justice of the Peace for York Township, be and they are hereby temporarily restrained from taking any action against this petitioner or any other person as a resident of the City of Cabot until all the rights and status of the parties is determined by this court.” (Italics supplied.) III. A. B. Bobinson, after having been served with such order of the Chancery Court, proceeded to deliberately violate the order of the Chancery Court: he opened his Justice of the Peace Court on the day he had named and rendered default judgments in the very case concerning which the Chancery Court had told him not to act; and, furthermore, as Justice of the Peace he proceeded to fine the litigants who had failed to appear in his Court since they had respected and obeyed the Chancery Court injunction. IY. When the Chancery Court adjudged Mr. Robinson to have been guilty of contempt because of the matters recited in Paragraph numbered III above, Mr. Robinson appealed to this Court; and this Court is now reversing the decree made by the Chancery Court and holding that Mr. Robinson could act, as he did, with impunity. The foregoing is the order of events; and I cannot agree to the reversal by this Court. If the Chancery Court order served on the Justice of the Peace had been absolutely void, still respect for law, and the orders of a superior court, should have prevented Mr. Robinson, as Justice of the Peace, from deliberately defying the order of the Chancery Court. How can we expect the man on the street to show respect for law and order when a Justice of the Peace deliberately defies a superior court? It was argued that the Chancery Court cannot enjoin the Justice of the Peace Court, but can only prohibit the Justice of the Peace Court. Does anybody think that the Justice of the Peace understood this distinction when he convened his Court? I don’t. We have a Statute (§33-103, Ark. Stats.) in Arkansas on prohibition, which says: “The writ of prohibition, as here defined, is an order of the Circuit or Chancery Court to an inferior court or tribunal, prohibiting it from proceeding in a cause or matter over which it has no jurisdiction.” It was argued that the Chancery Court might have issued a writ of prohibition, but could not have issued a writ of injunction. Such a statement is a confession that the Chancery Court had the right to stop the proceeding-in the Justice of the Peace Court, regardless of what the writ of stoppage was called. Furthermore, what is the distinction between injunction and prohibition? Webster’s New International Dictionary says that to enjoin is “. . . to fox-bid; prohibit; . . .” Webster’s Dictionary defines prohibit as, “To forbid by authority or command; to interdict; as, the law prohibits. . . .” Now, I do not think the Justice of the Peace acted in the pending case in his Court because he thought there was any distinction between a writ of injunction and a writ of prohibition. As a matter of fact, it is difficult to get to any sncli distinction in onr statute on prohibition. The fact that the petition in the Chancery Court was called an injunction did not keep it from being likewise a petition for prohibition, because it is the kind of remedy that is sought, and not the name attached to the pleadings, that will determine the relief to be administered. I do not believe that the Justice of the Peace made any distinctions between injunction and prohibition when he convened his Court and rendered default judgments in defiance of the Chancery Court order. It seems clear to me that the Justice of the Peace became infuriated at the order of the Chancery Court in trying to stop him. The language that he used on the occasion clearly so reflects. When a Justice of the Peace cannot respect a Chancery Court order, I think it is time for the Chancery Court to issue and enforce a citation for contempt. Our cases hold that, when an injunction is issued even erroneously, nevertheless it is a contempt to disobey the injunction: the remedy is to have the injunction quashed. Carnes v. Butt, 215 Ark. 549, 221 S. W. 2d 416; Stewart v. State, 221 Ark. 496, 254 S. W. 2d 55; and Hickinbotham v. Williams, 227 Ark. 126, 296 S. W. 2d 897. Under these-cases, the Justice of the Peace should have obeyed the injunction at all events. I am firmly of the opinion that the-Justice of the Peace was guilty of a contempt of the Chancery Court. Therefore, I dissent.